Case 3:15-cv-01857-SI   Document 409-21   Filed 10/15/20   Page 1 of 5




       75,$/
        Case 3:15-cv-01857-SI         Document 409-21         Filed 10/15/20      Page 2 of 5




Building a contact list
   1) Start with an Excel report of the information you need relating to the contacts you want to
      make. You will want to include headers in the document to sort the information before loading




       it into POM.




The Headers are very important. The Excel headers or campaign attributes is how POM recognize
what’s in each cell.



   2) Correct Header Names and order

When building the contact list your header must appear in the excel spreadsheet as it does in POM.
Always lead with the “Id” header or attribute first. “Id” should always appear in cell A1 in your excel
spreadsheet. In the “Id” column starting with cell A2 should be the number 1. The “Id” column will list
the number of contacts in the list. Depending on what info you want displayed in POM you will need an
attribute for it.




                                                                                                     3:15-cv-01857


                                                 62-1
                                                                                                          62
       Case 3:15-cv-01857-SI        Document 409-21       Filed 10/15/20     Page 3 of 5




   3) phonenumber1ctrycode

You have to type out the header as it appears, “phonenumber1ctrycode”. In the column
“phonenumber1ctrycode” you want the country code number and not the country letter abbreviation.
For a list of Country Codes click the following link http://countrycode.org/




                                              62-2
        Case 3:15-cv-01857-SI         Document 409-21         Filed 10/15/20      Page 4 of 5




    4) Saving the Contact list

After you have edited the contact list to your campaign specification, next step is to save. When saving
the campaign, Go to V drive; Outreach Support; POM Contact Lists and click Save As Type: CSV (MS-DOS)

THIS IS VERY IMPORTANT

Save the document as a “CSV (MS-DOS)”

If you save it any other way, POM may not recognize it. Name the contact list after the campaign name,
include how many contacts (use K to represent thousands) and date saved in the File Name.




                                                 62-3
        Case 3:15-cv-01857-SI   Document 409-21   Filed 10/15/20   Page 5 of 5




Finally click the Save button




                                        62-4
